Citation Nr: 1504340	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus type II.  

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II.  

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

4.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to March 1971, with combat service in the Republic of Vietnam, and his decorations include the Combat Infantryman Badge and the Purple Heart Medal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2011 and March 2013 rating decisions by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  

The case was previously before the Board in July 2014 when, in part, the matters on appeal were remanded for additional development.  

The Board's July 2014 decision referred the matters of entitlement to service connection for a lumbar spine disability, and an increased rating for posttraumatic stress disorder (PTSD).  These matters were adjudicated by the RO in October 2014 and January 2015 rating decisions, and there is no indication the Veteran has disagreed with these determinations.  Accordingly, they are not before the Board.  


FINDINGS OF FACT

1.  Hypertension was not manifested in service or in the first post-service year, and the preponderance of the evidence is against a finding that the Veteran's hypertension is related to an event, injury, or disease in service, or is caused or aggravated by his service-connected diabetes mellitus type II.  

2.  At no time during the appeal period is the Veteran's diabetes mellitus shown to have required regulation of activities.  

3.  Right lower extremity peripheral neuropathy has not exceeded impairment consistent with mild incomplete paralysis of the sciatic nerve.  

4.  Left lower extremity peripheral neuropathy have not exceeded impairment consistent with mild incomplete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307. 3.309, 3.310 (2014).  

2.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2014).  

3.  The criteria for an initial rating in excess of 10 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Codes 7913, 8620 (2014).  

4.  The criteria for an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Codes 7913, 8620 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
Regarding the claim for service connection for hypertension, the duty to notify was satisfied prior to the initial RO decision by a letter sent to the Veteran in November 2012 that informed him of his and VA's duty for obtaining evidence, as well secondary service connection.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The November 2012 letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Here, the Veteran's claim for an increased rating for peripheral neuropathy of the right and left lower extremity arises from an appeal of the initial grant of service connection.  Because service connection was granted, the claim is substantiated and no additional notice is required as to the "downstream" issue involving entitlement to an increased rating.  Moreover, the Veteran has had ample opportunity to respond and supplement the record and he has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  As such, no discussion of VA's duty to notify is necessary.  

Regarding the claim for an increased rating for diabetes mellitus, in a claim for increase, the VCAA requirement is notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of his claim.  A November 2011 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letter also provided notice of the types of evidence necessary to establish a disability rating and effective date.  A December 2014 supplemental statement of the case readjudicated the matters after additional development was completed.  The Veteran has not alleged that notice in this case was less than adequate.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (discussing the rule of prejudicial error).  

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service treatment records, VA and private treatment records, and lay statements have been obtained.  The Board notes that the Veteran had indicated that Dr. B. Evans initially prescribed medication for his hypertension in 2005, and such records were requested in the Board's July 2014 remand.  The RO sent the Veteran a letter in September 2014 requesting identifying information for VA to obtain such records.  In November 2014 correspondence, the Veteran responded that he had no other information or evidence to give VA to support his claim.  The Veteran had VA examinations in November 2011, December 2012, and November 2014.  For reasons discussed below, the Board finds that the examinations are adequate for the purpose of deciding the claims on appeal decided herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claims, and avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

B. Legal Criteria, Factual Background and Analysis

Service Connection for Hypertension

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

With regard to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962 to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam War period.  38 C.F.R. § 3.307.  For these Vietnam War veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents includes ischemic heart disease, but does not include hypertension.  38 C.F.R. § 3.309(e), Note (2).  

Even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

As noted above in the Introduction, the Veteran's active service included service in the Republic of Vietnam during the Vietnam era, and it is conceded that he was exposed to herbicides.  

Inasmuch as hypertension is not among the diseases listed in 38 C.F.R. § 3.309(e) (determined to be related to herbicide exposure), the presumptive provisions of 38 U.S.C.A. § 1116 do not apply, and service connection on a presumptive basis for hypertension as due to herbicide exposure is not warranted.  The Board observes that extensive scientific studies have produced a limited list of disabilities related to herbicide exposure (see 38 C.F.R. § 3.309(e)).  

There is no evidence that hypertension was manifested in service or in the initial year following the Veteran's separation from active duty.  The Veteran's service treatment records are silent for any findings or diagnoses relating to hypertension, including on March 1971 service separation report of medical examination.  Post-service evidence shows that even as late as March 2007 VA examination (for diabetes), there was no diagnosis for hypertension.  As such, service connection for this disability on the basis that it became manifest in service and persisted is not warranted.  

What remains for consideration is whether in the absence of manifestation in service and/or post-service recurrence of symptoms, the Veteran's hypertension may nonetheless somehow otherwise be related to service.  See Combee, 34 F.3d at 1042.  Post-service treatment records note the diagnosis of hypertension, but there is no competent evidence in the record to suggest that such is or may be related to the Veteran's service.  No medical professional has ever suggested that the Veteran's hypertension was related to his military service, and the Veteran has not presented, identified, or even alluded to the existence of any such medical evidence or opinion.  The matter of a nexus between the Veteran's active service and his current hypertension is a question that is beyond lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Without medical evidence of a nexus between a claimed disease or injury incurred in service and the present disease or injury, service connection cannot be granted on a direct basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Notably, the Veteran's primary theory of entitlement is that his hypertension is secondary to his service-connected diabetes mellitus.  The only competent evidence in the record is that of the December 2012 and November 2014 examiner's opinions wherein the examiner opined that the Veteran had essential hypertension, and it was unlikely it was due to diabetes as there is no evidence of diabetic nephropathy or renal insufficiency that could cause hypertension.  This opinion did not address aggravation, and in July 2014, the Board remanded this matter for an addendum opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).  On November 2014 VA examination, it was again noted the Veteran had essential hypertension, and his renal function has been within normal range, and therefore there was no evidence the Veteran's hypertension was caused by or aggravated by his diabetes.  Such opinions were provided after review of the Veteran's electronic claims file and physical examination of the Veteran, and were provided by professionals competent to opine as to the etiology of the hypertension.  On this basis, the Board finds that the December 2012 and November 2014 VA examination opinions, cumulatively, are adequate and the most probative evidence of record, and are against the Veteran's claim for service connection for hypertension.  

The weight of the competent medical evidence demonstrates that the Veteran's hypertension began many years after his active service, and was not caused by any incident of service, to include as due to herbicide exposure or secondary to his service-connected diabetes.  The Board thus finds that the preponderance of the evidence is against his claim for service connection.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

Diabetes Mellitus

Historically, an August 2007 rating decision granted service connection for diabetes mellitus, rated 20 percent disabling, effective February 20, 2007.  The instant claim for an increased rating was received on October 11, 2011.  

Diabetes mellitus is rated under Diagnostic Code 7913, which provides for a 20 percent rating when insulin and a restricted diet, or, an oral hypoglycemic agent and a restricted diet are required.  A 40 percent rating is warranted when insulin, restricted diet, and regulation of activities are required.  A 60 percent rating is warranted when insulin, a restricted diet, and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated.  38 C.F.R. § 4.119.  Note 1 following Diagnostic Code 7913 provides that compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable evaluations are considered part of the diabetic process under Diagnostic Code 7913.  

What distinguishes the schedular criteria for the current, 20 percent, rating for diabetes from those for the next higher, 40 percent, rating is that in addition to requiring diet and insulin for control, the diabetes must also require regulation of activities (defined as the "avoidance of strenuous occupational and recreational activities").  38 C.F.R. § 4.119, Code 7913 (defining term within criteria for a 100 percent rating).  The Board notes that the criteria for the progressively increasing ratings for diabetes are stated in the conjunctive rather than the disjunctive, i.e., each level of increase in the rating requires additional criteria which must be met to warrant the increase in the rating.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

The Board finds that a rating in excess of 20 percent is not warranted at any period throughout the appeal period.  There is no evidence that at any time during the appeal period the Veteran's diabetes has required regulation (avoidance) of activities.  The November 2011 VA examiner noted that the Veteran's diabetes requires oral hypoglycemic agents, but did not require regulation of activities.  The November 2014 VA examiner noted the Veteran's diabetes requires a restricted diet and oral hypoglycemic agents, but does not require regulation of activities.  VA treatment records show no evidence, or suggestion, the Veteran was instructed to regulate his activities in order to treat his diabetes.  See, e.g., October 2010 and May 2014 reports noting he should continue taking his hypoglycemic agents and following the ADA diet.  Accordingly, the evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for the next higher, 40 percent, rating.  See 38 C.F.R. § 4.7.  Consequently, such rating is not warranted.  

Furthermore, the record does not reflect any additional separately compensable complications of diabetes.  Notably, peripheral neuropathy of the lower extremities, addressed below, and loss of use of a creative organ for erectile dysfunction, are already separately rated, and the erectile dysfunction is not at issue herein.  Symptomatology associated with those disabilities can therefore not be considered in assigning an evaluation for his diabetes.  38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, since the preponderance of the evidence is against the claim for a higher rating for the Veteran's diabetes mellitus, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

Peripheral Neuropathy Lower Extremities

The Veteran's peripheral neuropathy of the lower extremities is rated under Diagnostic Codes 7913-8620 (for neuritis of the sciatic nerve related to his diabetes mellitus).  Mild neuritis with incomplete paralysis warrants a 10 percent rating, moderate neuritis with incomplete paralysis warrants a 20 percent rating, moderately severe neuritis with incomplete paralysis warrants a 40 percent rating, and severe neuritis with incomplete paralysis with marked muscular atrophy warrants a 60 percent rating.  Complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost warrants an 80 percent disability rating.  38 C.F.R. § 4.124a, Diagnostic Code 8620.  

The December 2011 rating decision on appeal granted service connection for peripheral neuropathy of the lower extremities, rated 10 percent disabling for the right and left lower extremity, both effective October 11, 2011.  

On November 2011 VA examination, the examiner noted the Veteran's complaint of numbness and tingling in his feet.  He had diminished vibratory sensation in the bilateral ankles and diminished monofilament testing in the bilateral fee, but the examiner characterized the sciatic nerve as normal.  Only a sensory neuropathy was present.  
  
On November 2014 VA examination, the Veteran reported burning and numbness in his bilateral feet.  The examiner found the Veteran had normal paralysis of the sciatic nerve of the lower extremities because he had a sensory-only polyneuropathy and no motor deficits.  Peripheral neuropathy from diabetes is typically a sensory polyneuropathy, and the distribution of nerve involvement renders it medically impossible to assign the condition to the large nerve roots and branches as requested by the examination report because involvement of those nerves (e.g., sciatic nerve) would encompass much larger areas than the Veteran's symptoms and physical findings.  

Based on the foregoing, the Board finds that the Veteran's symptoms more nearly approximate the criteria for the 10 percent disability ratings currently assigned for the lower extremities.  The Board finds that this characterization of the level of severity of the Veteran's peripheral neuropathy is consistent with the clinical findings at the November 2011 and November 2014 VA examinations.  Based on the clinical findings and the November 2014 VA examiner's characterization of the symptoms in the right and left lower extremities, the Board finds that the Veteran's current symptoms do not more closely approximate a moderate disability in the lower extremities.  

Extraschedular Consideration

Finally, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the medical evidence fails to show anything unique or unusual about the Veteran's diabetes or peripheral neuropathy of the lower extremities.  While the disabilities undoubtedly cause some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Board finds that his diabetes and peripheral neuropathy of the lower extremities do not interfere with his work beyond that contemplated by the currently assigned staged ratings.  In addition, the November 2014 VA examiner specifically found no impairment from the Veteran's diabetes and peripheral neuropathy.  The Board also notes that the schedular criteria contemplate separate ratings for complications of the Veteran's diabetes, and for which he has been granted separate ratings for his peripheral neuropathy of the lower extremities and for loss of use of a creative organ due to erectile dysfunction.  

In addition, the Veteran has not raised, and the evidence of record does not otherwise suggest the matter of entitlement to a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence shows that the Veteran has been employed in the same manner for over 30 years.  See, e.g., October 2014 VA treatment record (noting the Veteran was employed in the same hospital in engineering for 38 years).  As such, further consideration of Rice is not required.  


ORDER

Service connection for hypertension is denied.  

A rating in excess of 20 percent for diabetes mellitus is denied.  

An initial rating in excess of 10 percent for right lower extremity peripheral neuropathy is denied.  



An initial rating in excess of 10 percent for left lower extremity peripheral neuropathy is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


